1:20-cr-10033-JBM-JEH # 1   Page 1 of 6                                E-FILED
                                          Wednesday, 17 June, 2020 01:54:13 PM
                                                  Clerk, U.S. District Court, ILCD
1:20-cr-10033-JBM-JEH # 1   Page 2 of 6
1:20-cr-10033-JBM-JEH # 1   Page 3 of 6
1:20-cr-10033-JBM-JEH # 1   Page 4 of 6
 1:20-cr-10033-JBM-JEH # 1   Page 5 of 6




                                s/Foreperson


s/Paul Morris
1:20-cr-10033-JBM-JEH # 1   Page 6 of 6
